DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2022 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over BI et al (U.S. Pat. App. Pub. No. 2018/0097059) in view of Xie et al (U.S. Pat. No. 10,388,747).
BI discloses, as seen in Figure, a semiconductor structure having
(1) a plurality of conductive structures (260) disposed over a substrate (204); 
a plurality of dielectric structures (275) disposed over the conductive structures (260); 
an inter-layer dielectric (ILD) layer (270) disposed over sidewalls of the dielectric structures (275) and sidewalls of the conductive structures (260), wherein the ILD layer (270), the dielectric structure (275) and the conductive structure (260) form an air spacer (271) therebetween (see Figure 13); 
(2) wherein a width of the air spacer (271) gradually decreases along a direction from the dielectric structures (275) to the substrate (204) (see Figure 13); 
(3) wherein a lower portion of the sidewall of the conductive structure (260) is in direct contact with the ILD layer (270) (see Figure 13); 
(4) wherein the conductive structure (260) and the air spacer (271) are entirely covered by the dielectric structure (275), and a portion of a bottom surface of the dielectric structure (275) is in direct contact with the ILD layer (270) (see Figure 13); 
(5) wherein a bottom surface of the first air spacer (271) is higher than a bottom surface of the conductive structures (260) (see Figure 13); 
(6) wherein the ILD layer (270) extends over and makes direct contact with a lower sidewall of the conductive structures (260) (see Figure 13).
BI teaches the above outlined features except for a dielectric isolation structure including a liner layer enclosing an air gap in the ILD layer. However, Xie discloses a transistor device with (1)….. a dielectric isolation structure including a liner layer (127) enclosing an air gap (129) in the ILD layer (see Figure 8).
BI and Xie are both analogous art because both are directed to a semiconductor devices including an air gap and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Xie into BI because they are from the same field of endeavor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of BI (accordance with the teaching of Xie) since it has been held to be within the general skill of a worker in the art to integrate a known feature as liner on the basis of its suitability for the intended use as a matter of obvious design choice in order to provide protection of air gap.,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        September 26, 2022